                          3fn tijc ^Hniteb States! JBiStrict CouMI/s''"
                         Jfor tjie ^outliern ©isitnct of (ieorffir is m ih 35
                                          prunsffotck IBtbtsiton              CLERK   i
                                                                              ^0. DIST, OF jjA.
              RONALD TAYLOR,

                           Plaintiff,                             CIVIL ACTION NO.: 2:19-cv-96


                    V.



              JAMES FLOWERS,et al., in their individual   *
              and official capacities,                    *
                                                          *

                                                          *
                           Defendants.


                                                      ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.           Dkt. No. 7.   Plaintiff did not file Objections

              to this Report and Recommendation.              Accordingly, the Court

              ADOPTS the Magistrate Judge's Report and Recommendation and

              DISMISSES without prejudice Plaintiff's Complaint for failure to

              follow this Court's Orders and failure to prosecute.                The Court

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal and DENIES Plaintiff in forma

              pauperis status on appeal.

                   SO ORDERED, this                                  VoX,,/        , 2019.



                                                hon/ l^a god^' woorT, judge
                                                UNITEl/ STATES DISTRICT COURT
                                                SOUTi?ERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
